IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00090-CR

FRANKLIN CALVIN JONES,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 52nd District Court
                              Coryell County, Texas
                             Trial Court No. 20-26069


                           MEMORANDUM OPINION


       Franklin Jones entered a plea of guilty to the offense of unauthorized use of a

motor vehicle. On July 20, 2020, the trial court convicted Jones of the offense and assessed

punishment at twenty-four months confinement in a state jail facility. The trial court

suspended imposition of the sentence and placed Jones on community supervision for

four years. On December 10, 2020, the State filed a motion to revoke Jones’s community

supervision, and on February 9, 2021, the State filed an amended motion to revoke
community supervision. The amended motion alleged Jones violated the conditions of

his community supervision by committing the offense of theft of property. After a

hearing, the trial court found the allegation to be true, revoked Jones’s community

supervision, and sentenced Jones to twenty-four months confinement in a state jail

facility. We affirm.

         Jones’s appointed counsel filed a motion to withdraw and an Anders brief in

support of the motion asserting that he has diligently reviewed the appellate record and

that, in his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738 (1967).

Counsel's brief evidences a professional evaluation of the record for error and compliance

with the other duties of appointed counsel. We conclude that counsel has performed the

duties required of appointed counsel. See Anders v. California, 386 U.S. at 744; High v.

State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also Kelly v. State, 436 S.W.3d 313,

319-320 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App.

2008).

         In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." Anders v. California, 386 U.S.

at 744; see Penson v. Ohio, 488 U.S. 75, 80 (1988); accord Stafford v. State, 813 S.W.2d 503,

509-11 (Tex. Crim. App. 1991). An appeal is "wholly frivolous" or "without merit" when

it "lacks any basis in law or fact." McCoy v. Court of Appeals, 486 U.S. 429, 439 n. 10 (1988).

After a review of the entire record in this appeal, we have determined the appeal to be


Jones v. State                                                                           Page 2
wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

Accordingly, we affirm the trial court's judgment.

        Counsel's motion to withdraw from representation of Jones is granted.




                                               STEVE SMITH
                                               Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed; motion granted
Opinion delivered and filed October 6, 2021
Do not publish
[CR25]




Jones v. State                                                                  Page 3